Citation Nr: 1515006	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-44 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to an initial rating greater than 70 percent for paralysis of the median nerve of the right hand (right hand disability), including on an extraschedular basis.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to May 1984, from July 1985 to February 1986, and from January 1988 to September 1992.  The Veteran also had service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2014 and August 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.

Given the claims found in the record regarding his service connected disabilities preventing employment, the Board finds that the record raises a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran also contends that he is entitled to an initial rating greater than 70 percent for the right hand disability, including on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  As is explained below in greater detail, the Veteran already is in receipt of the maximum 70 percent scheduler rating for this disability.  Because adjudication of the Veteran's TDIU claim likely will impact adjudication of his claim for an initial rating greater than 70 percent for the right hand disability on an extraschedular basis, these claims are inextricably intertwined and adjudication of the latter claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The claims of entitlement to an initial rating greater than 70 percent for the right hand disability on an extraschedular basis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The evidence shows that the Veteran's right shoulder disability is not related to service; arthritis of the right shoulder did not manifest itself to a compensable degree in the first post-service year; and his right shoulder disability has known clinical diagnoses of strain and impingement syndrome.

2.  The evidence shows that the Veteran's right knee disability is not related to service; arthritis of the right knee did not manifest itself to a compensable degree in the first post-service year; and his right knee disability has a known clinical diagnosis of meniscus tear status post arthroscopic surgery.

3.  The evidence shows that the Veteran's right hip disability is not related to service; arthritis of the right hip did not manifest itself to a compensable degree in the first post-service year; and his right his disability has a known clinical diagnosis of strain.

4.  At all times during the pendency of the appeal, the evidence shows that the Veteran's right hand disability is manifested by complete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  A right knee disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

3.  A right hip disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

4.  The criteria for an initial schedular rating greater than 70 percent for paralysis of the median nerve of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Code (DC) 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds that letters dated in July 2008, September 2008, February 2009, August 2009, September 2009, November 2009, and January 2010, prior to the March 2010 rating decision, along with letters dated in April 2014, August 2014, and September 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his disability.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to all the issues on appeal, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statements of the case, the supplemental statements of the case, and Remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, service personnel records, and reserve component records as well as his post-service records from J.T., M.D., Greentree Health, Rehab Management, and the Dallas VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the record shows that Dr. K.W. did not reply to VA's requests for the Veteran's treatment records despite requesting them on two occasions while the appeal was in remand status.  Moreover, the Veteran did not directly obtain these records despite being notified by VA in August 2014 and/or September 2014 that if Dr. W. failed to provide these records VA adjudication of his appeal would go forward without them unless he obtained them.  Therefore, the Board finds that there has been substantial compliance with the Board's remand instructions and another remand to attempt to obtain these records is not required.  Id; see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

As to the service connection claims, VA provided the Veteran with VA examinations in April 2014.  The Board finds these examinations are adequate to adjudicate the claims and substantially complied with the remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to the diagnosis and/or origins of his disabilities based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

As to the rating claim, the record shows that VA provided the Veteran with VA examinations in July 2009, June 2012, and April 2014.  Moreover, the Board finds these examinations are adequate to adjudicate the claim and substantially complied with the remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to the severity of the Veteran's service connected disability that allows the Board to rate it under all applicable rating criteria.  Id.

In summary, the facts relevant to this appeal have been developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection Claims

The Veteran is seeking service connection for right shoulder, hip, and knee disabilities.  He contends that he injured these joints in the same accident when his right hand was crushed by a portable water trailer while on a field exercise at Fort Hood, Texas in June 1979; when he fell down a ten foot skate board ramp near Fort Hood, Texas in August 1979; when he was struck by lightning at Fort Hood Texas in February 1980; when he was struck by a forklift at Fort Ord, California in November 1981; and/or when he was bitten by a spider in May 1986 and was hospitalized for treatment for cellulitis at Carswell Air Force Base.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection also may be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA, however.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA includes full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with right shoulder strain and impingement syndrome, right knee meniscus tear status post arthroscopic surgery, and right hip strain.  As to service connection for the Veteran's right shoulder, knee, and hip disabilities under 38 C.F.R. § 3.317, the Veteran's complaints have been attributed to the above diagnosed disabilities of these joint and these are known clinical entities.  Therefore, the Board also finds that service connection for right shoulder, knee, and hip disabilities cannot be granted on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.317.  Similarly, as to service connection for the Veteran's right shoulder, knee, and hip disabilities under 38 C.F.R. §§ 3.307 and 3.309, the record does not show the Veteran being diagnosed with degenerative joint disease in any of these joints in the first post-service year.  Therefore, the Board also finds that service connection for right shoulder, knee, and hip disabilities cannot be granted on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

As to service and/or reserve service incurrence under 38 C.F.R. § 3.303(a), the Veteran's service treatment records documents his complaints and treatment following a number of accidents to include the crush injury to his right hand in June 1979, the October 1979 skate board injury, the February 1980 incident when he was struck by lightning, and the May 1986 spider bite to the right thigh.  As to the right shoulder, an August 1978 service treatment record also documented his complaints of shoulder pain due to an earlier injury without saying which shoulder was bothering the Veteran.  As to the right knee, service treatment records document the Veteran's complaints and treatment for pain in April 1980, August 1981, April 1982, and October 1991.  The diagnosis in April 1980 was muscle sprain, in August 1981 it was tendon pain and mechanical dysfunction, and in October 1991 it was a possible pulled ligament.  Furthermore, the Board finds that the Veteran is competent to report on observable problems, such as right shoulder, knee, and hip injuries as well as a subsequent problem with pain and lost motion, because the injury and subsequent symptoms are observable by a lay person.  See Davidson, 581 F.3d at 1313.

Service treatment records, including those surrounding the hand crush injury, the skate board injury, the lightning strike, and the spider bite otherwise are negative for right shoulder, right knee, or right hip injuries or complaints.  Similarly, the Veteran's in-service examinations dated in November 1982, April 1984, January 1988, July 1992, and August 1992 were uniformly negative for a history of right shoulder, knee, and hip injuries or problems.  Likewise, when examined at these times the examiners were uniform in reporting that his upper and lower extremities were normal except as to problems unrelated to the current appeal.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   Therefore, as to the right shoulder and the right knee, the Board finds as the above examiners must have found that any right shoulder and the right knee problem the claimant may have had while on active duty were transit in nature and not chronic disabilities.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Further, while the Veteran as a lay person is competent to report on his symptoms of right shoulder, knee, and hip disabilities, the Board finds that he is not competent to provide diagnoses because such opinions requires medical expertise which he does not have.  See Davidson, 581 F.3d at 1313.  

Accordingly, the Board finds more compelling the service treatment records, including those surrounding his various injuries and the examinations, which are negative for a diagnosis of chronic right shoulder, knee, and hip disabilities than any claim by the appellant that he had problems with these disabilities while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have chronic right shoulder, knee, and hip disabilities while on active duty or injuries leading to chronic disabilities while serving with a reserve component.  Accordingly, the Board finds that entitlement to service connection for right shoulder, knee, and hip disabilities must be denied based on in-service and reserve component incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities during these times and despite his documented accidents as well as treatment for shoulder and a right knee problems while on active duty.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his last period of active duty in 1992 and the first complaints, diagnoses, or treatment for a right shoulder disability in 2008, a right knee disability in 2010, and a right hip disability in 2014 to be evidence against finding continuity.  

The Board acknowledges again that the Veteran is competent to give evidence about what he sees and feels and others like his representative are competent to give evidence about what they see; for example, the claimant is competent to report that he had problems with observable symptoms of right shoulder, knee, and hip disabilities such as pain and lost motion and others can report that the appellant appears to be in pain.  See Davidson, 581 F.3d at 1313.  On review of the claims file, the Board finds that the lay accounts from the Veteran and others that he has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the many service examinations in which he did not report a history of right shoulder, knee, and hip problems and which, on examination, specifically found that his upper and lower extremities were normal.  Tellingly, in the April 2010 the post-service records from Dr. T. the surrounding the Veteran's first complaints of right knee pain, the Veteran only reported a two month history of this pain.  Also as to the right knee, the Board notes that the Veteran reported that there was no history or evidence of concurrent or pre-existing injury or disease or physical impairment in connection with a claim for Workmen's Compensation arising out of a May 2012 right knee injury at work.  Also as to the lay assertions from the Veteran in the record, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the treatment records fail to mention that the claimed disabilities were due to an in-service injury until after he filed his first claims for VA benefits and he failed to notify Workmen's Compensation of the problems he was having with his right knee since 2010.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for right shoulder, knee, and hip disabilities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the right shoulder, knee, and hip disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, in the VA examiners opined that there is no such relationship.  See Colvin, 1 Vet. App. at 175.  

Specifically, as to the right shoulder, the April 2014 VA examiner reported as follows:

Review of STR's reveals no evaluation during active service for shoulder pain; however, he was evaluated in a PM&R clinic on 10/27/2008 for a complaint of right shoulder pain.  He was diagnosed with' impingement syndrome, felt worrisome for early adhesive capsulitis.  He was treated with a NSAID and ice.  Consideration was given to a steroid injection, but no mention was made subsequently of an injection in the records.  His separation physical on 08/18/1992 makes no mention of shoulder problems....

Review of STR's reveals that he was evaluated on 06/19/1979 when a trailer fell on the right hand resulting, in contusions and abrasions of the right hand, however no mention was made of an injury to the right shoulder.  The medical records do not reveal a diagnosis related to the right shoulder during active service, but a PM&R evaluation years later documents findings of impingement syndrome.  At the time of the separation physical, he specifically denied any shoulder condition.  The records do not reflect ongoing treatment for a shoulder condition between the time he left active service and 2008; therefore it is not at least as likely as not that the right shoulder condition is related to an injury incurred in active service.  There is no evidence that the insect bite which occurred in 1986 during active service resulted in any injury to the right shoulder, nor is there any rationale to link the insect bite to any remote joint condition.

Likewise, as to the right knee, the April 2014 VA examiner reported as follows:

The Veteran does not recall a specific injury to the right knee during active service, but reports having developed aching in the knee in the mid 1990's.  He recalls having been evaluated and advised to take a NSAID.  The knee pain then increased in 2010 and an MRI scan (done at a private facility) reportedly revealed a torn meniscus for which he underwent arthroscopic surgery.  Ultimately he underwent two additional arthroscopic surgeries (in 2013 and 02/2014) subsequent to a work-related injury which occurred while he was working for the US Postal Service.  Review of STR's reveal that he reported strained ankles and right knee after lifting a heavy load on 04/29/1980.  He was diagnosed with a muscle sprain.  The separation physical exam on 08/18/1992 noted a normal exam of the lower extremities....

Review of STR's reveals evaluation and treatment for right knee symptoms during active service, however the Veteran denied any knee problems at the time of the separation physical in 1992.  The [right knee] surgeries occurred many years later, and there is no evidence of an ongoing knee problem between his active service and the first knee surgery.  There is no evidence to link the insect bite which occurred in service to the development of a knee joint condition.  Therefore it is not at least as likely as not that the Veteran's knee condition is related to any illness or injury which occurred during his active military service.  

Similarly, as to the right hip, the April 2014 VA examiner reported as follows:

Review of STR's reveals that the Veteran was evaluated and treated, to include admission to the hospital at Carswell AFB from 05/17/1986 to 05/23/1986 for a spider bite to the right thigh with cellulitis requiring IV antibiotics.  The records do not reflect any evaluation of a hip condition....

There is no evidence from review of the records and physical exam of any residual muscle defect from the previous spider bite.  Review of the discussion of brown recluse spider bite in the medical reference up to date fails to mention long-term muscle or joint damage as a complication in the absence of necrotizing infection.  The Veteran was treated for cellulitis, but no mention was made of necrosis at the site of the bite.  Therefore it is not as likely as not that the Veteran's hip symptoms are related to the insect bite or to his military service. 

These medical opinions are not contradicted by any other medical evidence of record.  Id.; see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (finding adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant's right shoulder, knee, and hip disabilities were caused by his military service, the Board finds the above medical opinions more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing right shoulder, knee, and hip disabilities requires special medical training that lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, 581 F.3d at 1313.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service are not competent evidence.  See Jandreau, 492 F.3d at 1372. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current right shoulder, knee, and hip disabilities were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for right shoulder, knee, and hip disabilities is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).  Accordingly, the Board must conclude that entitlement to service connection for right shoulder, knee, and hip disabilities must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.


Higher Initial Schedular Rating for Right Hand Disability

The Veteran asserts that his service-connected right hand disability warrants a higher evaluation at all times during the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The March 2010 rating decision granted service connection for the right hand disability and rated it as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5229, effective from June 27, 2008.  The subsequent June 2014 rating decision granted it a 70 percent rating under 38 C.F.R. § 4.124a, DC 8515, also effective from June 27, 2008.  

Initially, the Board notes that the 70 percent rating already assigned the Veteran's right hand disability is the maximum rating possible under DC 8515.  38 C.F.R. § 4.124a.  Accordingly, the Board finds that a higher schedular evaluation is not possible under DC 8515.  As to rating the Veteran's right hand disability under any other DC used to rate neurological hand disabilities under 38 C.F.R. § 4.124a (2014) or musculoskeletal hand disabilities under 38 C.F.R. § 4.71a (2014), the Board finds that given the nature and location of his service connected disorder that it is not ratable under any of the other criteria because these other criteria do not more accurately compensate him for his adverse symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  Since the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that consideration of a staged rating is not warranted.  See Fenderson, 12 Vet. App. at 119.


ORDER

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to an initial schedular rating greater than 70 percent for paralysis of the median nerve of the right hand is denied. 


REMAND

The Veteran contends that he is entitled to an initial rating greater than 70 percent for the right hand disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  As explained above, the record raises a claim for a TDIU.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

The Board finds that the AOJ should address the matter of a TDIU rating, including extra-schedular consideration, per 38 C.F.R. § 4.16(b), as a component of the claim for an initial rating greater than 70 percent on an extraschedular basis for the right hand disability, in the first instance, to avoid any prejudice to the Veteran.  

As noted in the Introduction, the Veteran's TDIU claim and his higher initial rating for the right hand disability on an extraschedular basis are inextricably intertwined.  See also Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, adjudication of the latter issue must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  As a component to the claim for an initial rating greater than 70 percent for service-connected right hand disability on an extraschedular basis, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected right hand disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Provide the Veteran with an appropriate VA examination with respect to his TDIU claim.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding his TDIU, the examiner is asked to state whether the Veteran's service-connected disabilities, alone or in combination, impair his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected disabilities on such work activities as sitting, standing, walking, lifting, carrying, pushing, gripping, and pulling.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


